In an action to recover damages, inter alia, for personal injuries, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Roncallo, J.), entered May 2, 1990, as, upon reargument, adhered to its original determination granting that branch of the defendant’s motion which was for summary judgment dismissing the complaint with respect to the plaintiffs’ cause of action to recover damages for personal injuries.
Ordered that the order is affirmed insofar appealed from, without costs or disbursements.
We agree with the Supreme Court that the plaintiffs did not make a prima facie showing of serious injury within the meaning of Insurance Law § 5102 (d). Accordingly, the court properly granted that branch of the defendant’s motion which was for summary judgment dismissing the plaintiffs’ cause of action to recover damages for personal injuries (see, Insurance Law § 5104 [a]; Licari v Elliott, 57 NY2d 230). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.